Citation Nr: 0428304	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to April 21, 1970, for 
a grant of service connection for psychiatric disability on 
the theory that a March 1960 rating decision involved grave 
procedural error and was therefore not final.  


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was before the Board in April 2002, at 
which time the appeal was denied.  The appellant appealed the 
Board's April 2002 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  By 
Order dated February 6, 2003, the Court vacated the Board's 
April 2002 decision and remanded the case back to the Board 
for further action pursuant to a January 2003 Joint Motion 
for Remand by VA and the appellant.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004). 

By Order dated February 6, 2003, the Court vacated the 
Board's April 2002 decision based on a January 2003 Joint 
Motion which alleged that VA did not fulfill its duty to the 
appellant by properly providing VCAA notice.  In the past, 
the Board has been attempting to cure any VCAA notice 
deficiency by mailing a VCAA letter to the appellant under 
the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, this 
regulatory provision was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, while the Board regrets further 
delay in this case, it appears that additional action by the 
RO to comply with all VCAA notice requirements is necessary 
before the Board may properly proceed with appellate review.  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide, to 
include any pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  After completion of the above, and 
any development the RO may deem 
necessary, the case should be returned to 
the Board after compliance with any 
applicable procedures, including (if 
necessary) issuance of a supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



